Citation Nr: 1801459	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  11-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Entitlement to service connection for fibromyalgia, to include as an undiagnosed illness as a result of service in the Southwest Asia theater of operations during the Persian Gulf War. 

2. Entitlement to service connection for chronic muscle pain, to include as an undiagnosed illness as a result of service in the Southwest Asia theater of operations during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1986 to April 1986 and from July 1986 to May 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The January 2010 rating decision denied the Veteran's claims for entitlement to an increased rating for posttraumatic stress disorder, and to service connection for chronic fatigue syndrome, a seizure disorder, and chronic obstructive pulmonary disease. However, the Veteran did not submit a timely notice of disagreement as to those issues. Therefore, they are not before the Board at this time. See 38 C.F.R. §§ 20.200; 20.201 (2017).

In his substantive appeal, the Veteran requested a hearing before a member of the Board by live videoconferencing. See VA Form 9, Appeal to Board of Veterans' Appeals, received in June 2011. In a letter dated in April 2012, VA notified the Veteran and his representative that he had been scheduled for a Board hearing on May 10, 2012. The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled. Accordingly, his hearing request is considered withdrawn. 38 C.F.R. § 20.704(e). 

In January 2016, the Board issued a decision denying the Veteran's claims for entitlement to service connection for hypertension, a heart disability, and chronic muscle pain. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in September 2016 the Court issued an order granting a Joint Motion for Partial Remand (JMR) to vacate the January 2016 Board decision's denial of entitlement to service connection for chronic muscle pain and remand the issue to the Board for further consideration. In the Order, the Court also dismissed the remaining issues, pursuant to the Veteran's request in the JMR. Therefore, those issues are no longer on appeal.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. Clemons v. Shinseki, 23 Vet. App. 1 (2009). As the medical evidence of record indicates that in the past, the Veteran has been diagnosed with fibromyalgia, the issue of entitlement to service connection for fibromyalgia has been included as noted on the title page of this decision consistent with Clemons.

Following the September 2016 JMR, this matter was last before the Board in April 2017, at which time it was also remanded for further development. The requested development has been completed insofar as possible and complies with the directives of the Board remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). The matter is now ready for appellate review.


FINDINGS OF FACT

1. The Veteran had honorable active service in the Southwest Asia theater of operations during the Persian Gulf War.

 2. The Veteran does not have fibromyalgia that is diagnosed or otherwise etiologically related to service, including as an undiagnosed illness.

 3. The Veteran does not have chronic muscle pain that is diagnosed or otherwise etiologically related to service, including as an undiagnosed illness.


CONCLUSIONS OF LAW

1. The criteria for service connection for fibromyalgia have not been met. 38 U.S.C. §§ 1110, 1117, 1154 (2012); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.317 (2017).

2. The criteria for service connection for chronic muscle pain, to include as an undiagnosed illness, have not been met. 38 U.S.C. §§ 1110, 1117, 1154 (2012); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated by active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (2017). To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In addition, pursuant to applicable law and regulations, VA has authorized the payment of compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability where the disability becomes manifest during service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of disability of 10 percent or more not later than December 31, 2016. Effective October 17, 2016, VA issued an interim final rule that extended the presumptive period to December 31, 2021. 

Under 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) An undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection for infectious diseases.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 3, 9 (2004). Further, lay persons are competent to report objective signs of illness. Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuro-psychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply. VAOPGCPREC 8-98. Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing service connection for a disease averred to be related to Gulf War service, as long as there is proof of such direct causation. See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

A. Fibromyalgia

The Veteran seeks entitlement to service connection for fibromyalgia and chronic muscle pain, to include entitlement to compensation under the provisions of 38 C.F.R. § 3.317. His service personnel records, to include his DD Form 214, reflect that he had service in Saudi Arabia from September 1990 to March 1991. Therefore, he is a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317 benefits. See 38 C.F.R. § 3.317(e).

The Veteran underwent a VA Gulf War examination in October 2009. The examiner reported that examination of the shoulders, elbows, wrists, knees, and ankles revealed no objective evidence of pain, tenderness, swelling, effusion, or inflammation. The examiner further reported that the Veteran's activity was limited by back pain, but not muscle pain. Additionally, the examiner did not diagnose the Veteran with fibromyalgia.

The Veteran, however, submitted private treatment records dated November 2001, that reflect the Veteran reported a slow deterioration in his health since his active service in the Persian Gulf war to the point that he suffers multiple myalgias and joint pains. A December 2001 note from the same private treatment provider shows that the Veteran reported improvement in muscle aches and pains. The December 2001 note includes an impression of fibromyalgia. A July 2002 note from the same private treatment provider again included an impression of fibromyalgia, but did not provide an explanation for the finding of fibromyalgia.

Following a January 2016 Board decision denying entitlement to service connection for chronic muscle pain, this matter was appealed to the United States Court of Appeals for Veterans Claims (Court). In the September 2016 JMR, the parties agreed that the Board did not provide an adequate statement of reasons or bases in its denial of the Veteran's claim. Specifically, the Board found that the Veteran does not have fibromyalgia, which is a qualifying chronic disability under 38 C.F.R. § 3.317(a)(2). The parties therefore agreed that the issue should be remanded to the Board so that the Board could provide an adequate statement of reasons or bases as to the relative probative value of the Veteran's private treatment records showing a diagnosis of fibromyalgia.

Following the JMR, the matter was again before the Board in April 2017. After reviewing the evidence of record, the Board found that a remand was necessary to determine whether the Veteran had fibromyalgia during or in proximity to the claim for service connection. Additionally, an opinion was requested to determine whether the Veteran had any undiagnosed illness manifested by chronic muscle pain. The remand directives further instructed that should the examiner find that the Veteran did not suffer from fibromyalgia, the examiner should reconcile that conclusion with the Veteran's private treatment records which included impressions of fibromyalgia.

Accordingly, the Veteran was afforded a VA Examination in April 2017. The examiner noted that there was nothing located in the currently available evidence of record regarding findings, signs or symptoms attributable to a diagnosis of fibromyalgia. Additionally, the examiner noted that the Veteran has not been treated for fibromyalgia in many years. In reconciling the current findings with that of the private treatment records of 2001 and 2002, the examiner opined that the Veteran likely received an incorrect diagnosis of fibromyalgia. The examiner reasoned that trigger points of increased pain are no longer used in the assessment of fibromyalgia, but they would have been considered in the rendering of a diagnosis of fibromyalgia in 2001, likely resulting in an incorrect diagnosis. There is no evidence that the examiner was not competent or credible, and as the opinion is based on the medical evidence of record, the Board finds that it is entitled to significant probative weight concerning the etiology of the claimed fibromyalgia. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295.

VA and private treatment records are silent for any notations attributing any symptoms described by the Veteran or observed by a VA examiner to an undiagnosed illness. No additional, separate disability related to the Veteran's claimed fibromyalgia has been diagnosed. The Veteran is not competent to state that these complaints are symptoms of an undiagnosed illness or provide opinions as to their etiology, as to provide such an opinion requires medical expertise. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Furthermore, while the Veteran is capable of reporting symptoms, he lacks the medical expertise to formally diagnose his symptoms as fibromyalgia. Id. As the statements are not competent, the Board finds they are not entitled to probative weight.

Based on the competent and credible evidence of record, the Board finds that the claimed fibromyalgia has not been competently and credibly associated with any known etiology or medical diagnosis, and therefore service connection based on the law and regulations pertaining to fibromyalgia or an undiagnosed illness incurred due to Persian Gulf service is not warranted. 38 C.F.R. § 3.317. 

Turning to direct and presumptive service connection, as noted above, the examiners noted that the Veteran has no current or previous diagnosis of fibromyalgia. In this case, there is no current diagnosis or one since the Veteran's return from the Persian Gulf of fibromyalgia or related illness, and as such, the first necessary element of service connection is not met. Thus, service connection is not warranted on a direct or presumptive basis. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309.

The preponderance of the evidence weighs against a finding that the Veteran's claimed fibromyalgia symptoms are manifestations of a medically unexplained or undiagnosed chronic multisymptom illness. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Chronic Muscle Pain

As previously discussed, an October 2009 VA Gulf War examination was absent of any finding of chronic muscle pain. In the aforementioned April 2017 VA examination, the examiner also provided an opinion as to the etiology of the Veteran's claimed chronic muscle pain. The examiner opined that the Veteran did not have chronic muscle pain that is caused by, related to or the result of his Gulf War service. The examiner reasoned that there is nothing located in the currently available evidence of record regarding chronicity of symptoms, complaints, treatment or diagnosis of a muscle condition.

VA and private treatment records are silent for any notations attributing any symptoms described by the Veteran or observed by a VA examiner to an undiagnosed illness. No additional, separate disability related to the Veteran's claimed chronic muscle pain has been diagnosed. The Veteran is not competent to state that these complaints are symptoms of chronic muscle pain or an undiagnosed illness or provide opinions as to their etiology, as to provide such an opinion requires medical expertise. Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). As the statements are not competent, the Board finds they are not entitled to probative weight.

Based on the competent and credible evidence of record, the Board finds that the claimed chronic muscle pain has not been competently and credibly associated with any known etiology or medical diagnosis, and therefore service connection based on the law and regulations pertaining to chronic muscle pain or an undiagnosed illness incurred due to Persian Gulf service is not warranted. 38 C.F.R. § 3.317. 

Turning to direct and presumptive service connection, as noted above, the examiners noted that the Veteran has no current or previous diagnosis of chronic muscle pain. In this case, there is no current diagnosis or one since the Veteran's return from the Persian Gulf of chronic muscle pain, or related illness, and no competent evidence of chronic muscle pain that is caused by, related to or the result of his Gulf War service, including as an undiagnosed illness. The Board finds that service connection for chronic muscle pain is not warranted on a direct or presumptive basis. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The preponderance of the evidence weighs against a finding that the Veteran's claimed chronic muscle pain symptoms are manifestations of a medically unexplained or undiagnosed chronic multisymptom illness. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

 Entitlement to service connection for fibromyalgia, to include as an undiagnosed illness as a result of service in the Southwest Asia theater of operations during the Persian Gulf War, is denied.

 Entitlement to service connection for chronic muscle pain, to include as an undiagnosed illness as a result of service in the Southwest Asia theater of operations during the Persian Gulf War, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


